Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Babaei et al. for the "TIME INTERVAL BETWEEN TWO SUBSEQUENT TRANSMISSION OCCASIONS OF A PERIODIC RESOURCE ALLOCATION" filed 03/11/2020 has been examined.  This application is a continuation of 15/972,041, filed 05/04/2018 now U.S. Patent #10,595,358 which Claims Priority from Provisional Application 62501653, filed 05/04/2017.   This application is a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 filed on 12/16/2021.  The amendment and response have been entered and made of record.   Claims 1-20 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

5.      Claims 1-9, 11-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jiang et al. (US#2017/0019887) in view of Rajagopal et al. (US#2017/0289733).  
Regarding claims 11, 20, the references disclose an apparatus and system for periodic resource allocation in multicarrier communications system, according to the essential features of the claims.  Jiang et al. (US#2017/0019887) discloses a BS comprising: one or more processors, see 522 in Figs 5-6) a radio resource control messages comprising first periodicity resource allocation configuration parameters comprising a first periodicity parameter indicating a number of symbols for a periodic resource allocation (see Figs. 3, 5, para. [0012], [0043], [0047], [0058]: the RRC grant may specify the resource assignment duration for multiple SPS requests and the DCI grant may activate/de-activate the resource assignment for multiple SPS requests; see also para 602-604 of fig. 6; par. [0058]-[0063], [0068]-[0070]: SPS request 520 in fig. 5 and 604 of fig. 6 include multiple fields that specify a request resource period for the SPS resource assignment; a periodicity of the resource pattern in par. 0058 could be interpreted as indicating reporting SPS assistance information); transmit a DCI indicating activation of the periodic resource allocation, wherein the DCI comprises one or more fields indicating a numerology from multiple numerologies, wherein the multiple numerologies relate to multiple symbol duration (Here, the numerology may be at least one of the subcarrier spacing, the symbol duration, the cyclic prefix (CP) duration, the number of data symbols scheduled by one DCI, and others. Note that the number of data symbols may be referred to as a "TTI," a "subframe," a "slot," an "sTTI," a "minislot," and others), wherein the numerology indicates a symbol duration from the multiple symbol durations (see Figs. 2A-C; para [0040]-[0042] & 524 in fig. 5 and 608 of fig. 6; par. [0064] & [0071]: DCI activation grant, DCI format includes an index of the SPS request activated); and receive TBs via resources associated with the periodic resource allocation, wherein a time interval between two subsequent transmission occasions of the periodic resource allocation is determined based on the symbol duration and the number of symbols (Fig. 5; para [0052], [0062], [0064]-[0066]: activate the SPS resource allocation and/or SPS configurations).  It’s also noted that, as defined in New e.g., subcarrier spacing and symbol length) within which UE attempts to blindly decode downlink control information (DCI) carried in NR PDCCH which is the PDCCH for 5G or NR systems. 
Although, Jiang does not disclose expressly wherein transmitting a plurality of transport blocks via radio resources associated with the first periodic resource allocation.  However, Jiang teaches that UE would perform measurement and report it to eNB in fig. 3, performing V2V communication in accordance with SPS in fig. 6 and uplink frames in figure 2 & para [0043]-[0047].  If the teaching of Jiang explained above are compared to the claim limitation, fig. 2A, 2B & 2D in Jiang would have rendered the claim limitation obvious because eNB would receive one of those blocks or sub-frames from UE.  In the same field of endeavor, Rajagopal et al. (US#2017/0289733) teaches for the transmitting, at least one transport block (TB), employing at least one first uplink SPS configuration parameter corresponding to the first SPS configuration index (see Figs. 5 and 16, para.[0179]-[0180]: detection of data transport blocks (TBs) in a PDSCH ). 
Regarding claim 12, the reference further teach wherein the time interval between the two subsequent transmission occasions is determined based on the number of symbols multiplied with the symbol duration (Jiang et al.: Figs. 2A-C; para [0040]-[0042]).
Regarding claims 13, 14, the reference further teach wherein the RRC message comprises a RNTI; wherein DCI is associated with RNTI (Jiang et al.: Fig. 5; para [0062]-[0066], [0072]: once the DCI grant is received, vehicle 512 may process 550 the DCI grant using the RNTI received in the RRC grant).
Figs. 5 and 16; para [0179]-[0180]: detection of data transport blocks (TBs) in a PDSCH).
Regarding claims 17, 18, the reference further teach wherein the DCI indicates one or more transmission durations up to a first value for receiving of the TBs; wherein a transmission duration in the one or more transmission duration corresponds to one or more logical channels (Jiang et al.: para. [0043]-[0046]).
Regarding claims 1-9, they are method claims corresponding to the apparatus claims 11-18 above.  Therefore, claims 1-9 are analyzed and rejected as previously discussed in paragraph above with respect to claims 11-18.
One skilled in the art would have recognized the need for effectively and efficiently  providing for periodic resource allocation in multicarrier communications system, and would have applied Rajagopal’s novel use for the transmission of at least one transport block employing at least one first uplink SPS configuration parameter corresponding to the first SPS configuration index into Jiang' s semi-persistent scheduling (SPS) mechanism for vehicle-to-vehicle (V2V) communications.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Rajagopal’s method and apparatus for transmission for transmission of control and data in vehicle to vehicle communication into Jiang's semi persistent scheduling (SPS) mechanisms for vehicle to vehicle communication with the motivation being to provide a method and apparatus for resource allocation in multicarrier communications system of a wireless network.
Allowable Subject Matter
6.	Claims 10, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the first periodicity parameter indicates a number of transmission time intervals; the one or more first fields indicate a transmission time interval duration; and the time interval between two subsequent transmission occasions is based on the number of transmission time intervals multiplied with the transmission time interval duration, as specifically recited in the claims.  
Double Patenting

8.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
9.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

10.	Claims 1-20 of the present application Serial No. 16/815,198 (hereinafter Application ‘198) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent#10,595,358 (hereinafter ‘358) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  The claims are equivalent in scope and embodiment, and the language of the two claims is substantially identical and is equivalent in functioning.  All of the structural elements of the patent claims are 
With respect to the specific limitations, claims 1-18 of U.S. Patent ’358 are equivalent to the combination of pending claims 1-20 of Application ‘198 for resource allocation in multicarrier communications system.  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Takeda et al. (US#11,146,366) is cited to show user terminal and radio communication method.
The Chatterjee et al. (US#11,121,808) shows method and apparatus for channel coding in the 5th generation New Radio system..
The Chatterjee et al. (US#10,716,133 shows enhancement of performance of ultra-reliable low latency communication.
The Chatterjee et al. (US#2021/0194626) shows mechanism for transmission of demodulation reference signal.

The Chatterjee et al. (US#2021/0409173) shows collision handling of reference signal.
The Lee et al. (US#2020/0213973) shows scrambling of physical broadcast channel.
The Xiong et al. (US#2020/0236670) shows sequence design and resource allocation for NR PUCCH.
The Davydov et al. (US#2021/0410086) shows collision handling of synchronization signal (SS) blocks.
The Lee et al. (US#2021/0212072) shows mechanism for transmission of multiple downlink control information.
The Dahlman et al. (US#2020/0351914) shows determining starting positions for uplink transmissions.
The Marinier et al. (US#2020/0196343) shows reliable control signaling.

12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan

/MAN U PHAN/Primary Examiner, Art Unit 2477